This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                    NO. 34,390

 5 MIKE BACA,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Benjamin Chavez, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12   Jorge A. Alvarado, Chief Public Defender
13   Santa Fe, NM
14   Vicki W. Zelle, Assistant Appellate Defender
15   Albuquerque, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 GARCIA, Judge.

19   {1}    Defendant, Mike Baca, appeals his conviction for driving while under the
 1 influence of an intoxicating liquor. We issued a notice of proposed summary

 2 disposition proposing to affirm on April 21, 2015. Defendant filed a timely

 3 memorandum in opposition, which we have duly considered. We remain unpersuaded

 4 that our initial proposed disposition was incorrect, and we therefore affirm.

 5 DISCUSSION

 6   {2}   In his memorandum in opposition, Defendant continues to argue that the State

 7 failed to show that reasonable suspicion existed to stop him for a violation of NMSA

 8 1978, Section 66-7-349(A) (1999). [MIO 12-16] Section 66-7-349(A) provides:

 9         Upon any highway outside of a business or residence district, no person
10         shall stop, park or leave standing a vehicle, whether attended or
11         unattended, upon the paved or main-traveled part of the highway when
12         it is practicable to stop, park or leave the vehicle off such part of the
13         highway, but in every event an unobstructed width of the highway
14         opposite a standing vehicle shall be left for the free passage of other
15         vehicles and a clear view of such stopped vehicles shall be available
16         from a distance of two hundred feet in each direction upon the highway.

17 The district court entered a memorandum opinion in Defendant’s on-record appeal

18 addressing this same issue. [RP 95-102] In our notice of proposed summary

19 disposition, we proposed to agree with the district court’s analysis and its

20 determination that reasonable suspicion to stop Defendant for a violation of Section

21 66-7-349(A) was established by the officer’s testimony that Defendant was parked on

22 a well traveled highway, it was practicable for him to pull off the entire highway, the

23 area was outside of a business or residential district, and the officer believed that other

                                                2
 1 cars would have to travel into the westbound lane to avoid colliding with Defendant’s

 2 vehicle. [RP 101]

 3   {3}   We understand Defendant to make two arguments in his memorandum in

 4 opposition. First, Defendant argues that the officer made a mistake of law as to

 5 whether the statute applied to the area where Defendant was stopped, and such of

 6 mistake of law cannot serve as the basis for reasonable suspicion. [MIO 11-19]

 7 Specifically, Defendant argues that the road on which Defendant was parked was a

 8 city street, and, therefore, Defendant’s car was not on a “portion of highway outside

 9 a business or residence district.” [MIO 14-15] We reject this argument, however,

10 because the trial court made a factual finding that the area where Defendant was

11 stopped was outside of a business or residential district. [RP 101] This appears to have

12 been adequately supported by the testimony of the arresting officer, Deputy Perez,

13 describing the area. [RP 96] We note that Defendant cites to other evidence that

14 suggests the area in question was in fact a residential and/or business area. [MIO 14-

15 15] However, we review the district court’s factual findings for substantial evidence.

16 See State v. Aguilar, 2007-NMCA-040, ¶ 6, 141 N.M. 364, 155 P.3d 769 (stating that

17 on appellate review of the metropolitan court’s denial of a motion to suppress, we give

18 deference to the metropolitan court’s factual findings and review the determination

19 of reasonable suspicion de novo); see also State v. Williams, 2006-NMCA-062, ¶ 6,


                                              3
 1 139 N.M. 578, 136 P.3d 579 (stating that on appellate review of a denial of a motion

 2 to suppress we review the facts under a substantial evidence standard in a manner

 3 most favorable to the prevailing party). The question is whether the trial court’s

 4 “decision is supported by substantial evidence, not whether the [trial] court could have

 5 reached a different conclusion.” In re Ernesto M., Jr., 1996-NMCA-039, ¶ 15, 121

 6 N.M. 562, 915 P.2d 318.

 7   {4}   We also understand Defendant to argue that he was only slightly parked in the

 8 traffic lane, and the legislature did not intend to criminalize such a minimal intrusion

 9 into the traffic lane. [MIO 15-16] Defendant therefore argues that Deputy Perez made

10 a mistake of law as to whether Section 66-7-349(A) applied to his parking. [MIO 15-

11 16] Defendant made this same argument in district court, and in our notice of

12 proposed summary disposition, we proposed to adopt that portion of the district

13 court’s opinion analyzing this issue. Defendant has not persuaded us in his

14 memorandum in opposition that the district court’s analysis of this issue was incorrect,

15 and we therefore affirm. Since we hold that reasonable suspicion existed to stop

16 Defendant for a violation of Section 66-7-349(A), we do not reach Defendant’s

17 argument that Deputy Perez was not acting as a community caretaker when he stopped

18 Defendant. [MIO19-20]

19   {5}   Finally, Defendant continues to argue that he was subjected to a pretextual


                                              4
 1 traffic stop. [MIO 20-22] Again, the district court entered a memorandum opinion

 2 addressing this same issue. [RP 102-106] In our notice of proposed summary

 3 disposition we proposed to agree with its conclusion that Defendant failed to show

 4 under the totality of the circumstances that the stop was pretextual. See State v. Ochoa,

 5 2009-NMCA-002, ¶ 40, 146 N.M. 32, 206 P.3d 143 (holding that, where reasonable

 6 suspicion exists to support a stop, to establish that the stop was pretextual the

 7 defendant has the burden to show that, under the totality of the circumstances, there

 8 was an unrelated motive for the stop that was not supported by reasonable suspicion).

 9 Nothing in Defendant’s memorandum in opposition persuades us that the district

10 court’s analysis of this issue was incorrect. We therefore adopt that portion of its

11 opinion addressing this issue.

12   {6}   For these reasons, we affirm the metropolitan court’s sentencing order.

13   {7}   IT IS SO ORDERED.

14                                                 ________________________________
15                                                 TIMOTHY L. GARCIA, Judge

16 WE CONCUR:


17 _______________________________
18 MICHAEL E. VIGIL, Chief Judge


19 _______________________________
20 MICHAEL D. BUSTAMANTE, Judge

                                               5